DETAILED ACTION
This office action is in response to amendment filed on 11/9/2021.
Claims 1 and 11 – 20 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) abstract idea of mental steps. This judicial exception is not integrated into a practical application because the claimed steps of determining relevant priority information of resources for the next cycle based on the requestor and priority information of the current cycle is merely mental steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed priority selection hardware according to the specification can be generic computing elements, used to implement mental processes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPAT 6467002, prior art part of IDS dated 3/25/2019), in view of Herdrich et al (US 20160182345, hereinafter Herdrich).

As per claim 1, Yang discloses: A method of generating common priority information for a plurality of requestors in a computing system for use in a next cycle to arbitrate between the plurality of requestors, the method comprising: 
generating, at priority selection hardware, for each resource, priority information for the next cycle based on an arbitration scheme, the priority information indicating which of the plurality of requestors has priority in the next cycle; generating, at priority selection hardware, for each resource, relevant priority information for the next cycle by extracting from the priority information for the next cycle for that resource information that relates to requestors that requested access to the resource in a current cycle and were not granted access to the resource in the current cycle; (Yang col 2, lines 47 – 58: “The present invention then identifies those of the plurality of devices which have issued service requests to the shared resource in a first clock cycle as requesting devices. Provided that there are more than one requesting device in the first clock cycle, the present invention selects one of the requesting devices to be serviced by the shared resource in a second clock cycle following the first clock cycle, where the selected device has the highest of the priorities among the requesting devices based on the initial priority order. The present invention also reassigns the priorities among the plurality of devices such that the selected device is assigned the lowest one of the priorities”; col 2, line 64 – col 3, line 4: “the present invention identifies those of the plurality of devices having priorities lower than that of the selected device before the reassignment of the priorities. The present invention then reassigns the priorities among the plurality of devices such that those of the plurality of devices identified above as having priorities lower than that of the selected device are assigned the highest ones of the priorities”; col 7, lines 31 – 44: “in one embodiment, after the device to be serviced has been selected, the priorities among the various devices are reordered such that the highest priorities are assigned to those devices having lower priorities than that of the selected device before priority reassignment, while the next highest priorities are assigned to those devices having higher priorities than that of the selected device before priority reassignment. This leaves the lowest priority to the device selected for service. As such, all devices have substantially equal opportunity to gain access to the shared resource. In particular, in this embodiment, those devices with low initial priorities are among the first to be reassigned the top priorities, thus fairness in arbitration is assured”.)

wherein the computing system shares a plurality of computing resources;
and combining the relevant priority information for the next cycle for each resource to generate the common priority information for the next cycle. 
However, Herdrich teaches:
wherein the computing system shares a plurality of computing resources; (Herdrich figure 1 and [0018]: a plurality of platform nodes 104.)
and combining the relevant priority information for the next cycle for each resource to generate the common priority information for the next cycle. (Herdrich [0023]: the datacenter performance monitor 112 may include a node monitor 120 to monitor performance levels of the plurality of nodes and a node aggregation module 121 operated by the one or more processors 108 to aggregate the performance levels of the plurality of nodes to determine an aggregated performance level.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Herdrich into that of Yang in order to have the computing system shares a plurality of computing resources; and combining the relevant priority information for the next cycle for each resource to generate the common priority information for the next cycle. Yang col 1, lines 14 – 26 teaches the computing system may share a common resources (a bus or a memory 

As per claim 2, Yang and Herdrich further teach:
The method of claim 1, wherein generating the relevant priority information for the next cycle for a resource comprises modifying the priority information for the next cycle for that resource to indicate that any requestor that did not request access to the resource in the current cycle does not have priority. (Yang col 2, lines 47 – 58: “The present invention then identifies those of the plurality of devices which have issued service requests to the shared resource in a first clock cycle as requesting devices. Provided that there are more than one requesting device in the first clock cycle, the present invention selects one of the requesting devices to be serviced by the shared resource in a second clock cycle following the first clock cycle, where the selected device has the highest of the priorities among the requesting devices based on the initial priority order. The present invention also reassigns the priorities among the plurality of devices such that the selected device is assigned the lowest one of the priorities”; col 2, line 64 – col 3, line 4: “the present invention identifies those of the plurality of devices having priorities lower than that of the selected device before the reassignment of the priorities. The present invention then reassigns the priorities among the plurality of devices such that those of the plurality of devices identified above as having priorities lower than that of the selected device are assigned the highest ones of the priorities”. Examiner note that the scenario presented by yang requiring all devices issue requests in the first clock cycle and service the highest priority request in the second clock cycle, and change the priority level of all remaining requests submitted in the first cycle, thus a request not made in the first cycle is not going to be scheduled in the second cycle, and therefore has no priority for the second cycle.)

As per claim 11, it is the priority selection logic variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the priority selection logic variant of claim 2 and is therefore rejected under the same rationale.

As per claim 17, Yang and Herdrich further teach:
An arbiter system comprising priority selection hardware configured to execute the method as set forth in claim 1 (Yang figure 1D.)

As per claim 19, Yang and Herdrich further teach:
A non-transitory computer readable storage medium having encoded thereon computer readable instructions that, when executed at priority selection hardware, cause the priority selection hardware to perform the method as set forth in claim 1. (Yang figure 1D.)

As per claim 20, Yang and Herdrich further teach:
A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the priority selection hardware as set forth in claim 11 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the priority selection logic. (Yang figure 1D.)

Claims 3, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Herdrich, and further in view of Spitzer (USPAT 7979615).

As per claim 3, Yang and Herdrich did not teach:

However, Spitzer teaches:
The method of claim 2, wherein the priority information for the next cycle for a resource comprises a bit for each requestor that indicates whether that requestor has priority for that resource in the next cycle, and modifying the priority information for the next cycle for a resource comprises: receiving active information for the resource that comprises a bit for each requestor that indicates whether that requestor requested access to the resource in the current cycle; and performing a bitwise AND operation on the priority information for the next cycle for the resource and the active information for that resource to generate the relevant priority information for the next cycle for the resource. (Spitzer col 10, lines 1 – 12.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Spitzer into that of Yang and Herdrich in order to have the priority information for the next cycle for a resource 

As per claim 13, it is the priority selection logic variant of claim 3 and is therefore rejected under the same rationale.

As per claim 18, Yang and Herdrich did not teach:
The arbiter system of claim 17, further comprising at least two arbiters associated with different resources, the at least two arbiters configured to select a requestor to be granted access to the associated resource in the next cycle based on the common priority information for the next cycle.
However, Spitzer teaches:
(Spitzer figure 1)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Spitzer into that of Yang and Herdrich in order to have at least two arbiters associated with different resources, the at least two arbiters configured to select a requestor to be granted access to the associated resource in the next cycle based on the common priority information for the next cycle. Yang teaches having an arbitrator for arbitrating the requests, it would be an obvious design choice to use more than one arbiter when the system comprises more than 1 shared device, and is therefore rejected under 35 USC 103.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Herdrich, and further in view of Amano et al (US 20140006665, hereinafter Amano).

As per claim 4, Yang and Herdrich did not teach:
The method of claim 1, wherein the relevant priority information for the next cycle for each resource comprises a bit for each of the requestors indicating whether that requestor has priority in the next cycle, and combining the relevant priority information 
However, Amano teaches:
The method of claim 1, wherein the relevant priority information for the next cycle for each resource comprises a bit for each of the requestors indicating whether that requestor has priority in the next cycle, and combining the relevant priority information for the next cycle for the resources to generate the common priority information comprises performing a bit-wise OR operation on the relevant priority information for the next cycle for all the resources. (Amano [0153])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Amano into that of Yang and Herdrich in order to have the relevant priority information for the next cycle for each resource comprises a bit for each of the requestors indicating whether that requestor has priority in the next cycle, and combining the relevant priority information for the next cycle for the resources to generate the common priority information comprises performing a bit-wise OR operation on the relevant priority information for the next cycle for all the resources. Amano teaches that using bitwise AND operation is commonly known and used in arbitration, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
.

Claims 5 – 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Herdrich, and further in view of Amano et al (US 20140006665, hereinafter Amano).

As per claim 5, Yang and Herdrich further teach:
The method of claim 1, wherein generating priority information for a first set of requestors of the plurality of requestors for at least one resource in accordance with an arbitration scheme comprises: receiving information identifying a requestor granted access to the resource in the current cycle; receiving priority information for the current cycle for the resource that indicates which requestors have priority in the current cycle; determining from the information identifying the requestor granted access to the resource in the current cycle and the priority information for the current cycle for the resource whether the requestor granted access to the resource in the current cycle has priority in the current cycle; in response to determining that the requestor granted access to the resource in the current cycle has priority in the current cycle, generating first priority information for the first set of requestors for the next cycle for the resource; (Yang col 2, lines 47 – 58: “The present invention then identifies those of the plurality of devices which have issued service requests to the shared resource in a first clock cycle as requesting devices. Provided that there are more than one requesting device in the first clock cycle, the present invention selects one of the requesting devices to be serviced by the shared resource in a second clock cycle following the first clock cycle, where the selected device has the highest of the priorities among the requesting devices based on the initial priority order. The present invention also reassigns the priorities among the plurality of devices such that the selected device is assigned the lowest one of the priorities”; col 2, line 64 – col 3, line 4: “the present invention identifies those of the plurality of devices having priorities lower than that of the selected device before the reassignment of the priorities. The present invention then reassigns the priorities among the plurality of devices such that those of the plurality of devices identified above as having priorities lower than that of the selected device are assigned the highest ones of the priorities”.)
Yang and Herdrich did not teach:
and in response to determining that the requestor granted access to the resource in the current cycle does not have priority in the current cycle, generating second priority information for the first set of requestors for the next cycle for the resource. 
Blaine teaches:
and in response to determining that the requestor granted access to the resource in the current cycle does not have priority in the current cycle, generating second priority information for the first set of requestors for the next cycle for the resource. (Blaine [0044]: “detect a priority inversion associated with an I/O request to a storage device, as shown at block 602. In response to detecting the priority inversion, the data processing system can transmit a command to the storage device to expedite the I/O request that is blocking the high priority application, as shown at block 604. In response to receiving the expedite command at the storage device, as shown at block 606, the storage device reduce the pendency period of the request by, for example, increasing the priority of the blocking I/O request, causing a deadline for the request to expire, or adjusting a latency expectation for the task”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Blaine into that of Yang and Herdrich in order to in response to determining that the requestor granted access to the resource in the current cycle does not have priority in the current cycle, generating second priority information for the first set of requestors for the next cycle for the resource. Blaine [0044] has shown that the claimed steps are merely commonly known and used methods for detecting and correcting priority inversion and to ensure fairness of the priority based scheduling, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 6, Yang, Herdrich and Blaine further teach:
(Yang col 2, lines 47 – 58: “The present invention then identifies those of the plurality of devices which have issued service requests to the shared resource in a first clock cycle as requesting devices. Provided that there are more than one requesting device in the first clock cycle, the present invention selects one of the requesting devices to be serviced by the shared resource in a second clock cycle following the first clock cycle, where the selected device has the highest of the priorities among the requesting devices based on the initial priority order. The present invention also reassigns the priorities among the plurality of devices such that the selected device is assigned the lowest one of the priorities”; col 2, line 64 – col 3, line 4: “the present invention identifies those of the plurality of devices having priorities lower than that of the selected device before the reassignment of the priorities. The present invention then reassigns the priorities among the plurality of devices such that those of the plurality of devices identified above as having priorities lower than that of the selected device are assigned the highest ones of the priorities”.)

As per claim 7, Yang, Herdrich and Blaine further teach:
The method of claim 5, wherein for at least one resource the first priority information for the first set of requestors for the next cycle for the resource indicates a same set of requestors in the first set of requestors that have priority in the current cycle have priority in the next cycle, except for the requestor granted access to the resource in the current cycle; and the second priority information for the first set of requestors for the next cycle for the resource indicates all requestors in the first set of requestors have priority in the next cycle except the requestor that was granted access to the resource in the current cycle. (Yang col 2, lines 47 – 58: “The present invention then identifies those of the plurality of devices which have issued service requests to the shared resource in a first clock cycle as requesting devices. Provided that there are more than one requesting device in the first clock cycle, the present invention selects one of the requesting devices to be serviced by the shared resource in a second clock cycle following the first clock cycle, where the selected device has the highest of the priorities among the requesting devices based on the initial priority order. The present invention also reassigns the priorities among the plurality of devices such that the selected device is assigned the lowest one of the priorities”; col 2, line 64 – col 3, line 4: “the present invention identifies those of the plurality of devices having priorities lower than that of the selected device before the reassignment of the priorities. The present invention then reassigns the priorities among the plurality of devices such that those of the plurality of devices identified above as having priorities lower than that of the selected device are assigned the highest ones of the priorities”.)

As per claim 8, Yang, Herdrich and Blaine further teach:
The method of claim 5, wherein for at least one resource the first priority information for the first set of requestors for the next cycle for the resource indicates a same set of requestors in the first set of requestors that have priority in the current cycle have priority in the next cycle, except the requestor granted access to the resource in the current cycle; and the second priority information for the first set of requestors for the next cycle for the resource indicates those requestors in the first set of requestors that requested access to the resource in the current cycle have priority in the next cycle except the requestor granted access to the resource in the current cycle. (Yang col 2, lines 47 – 58: “The present invention then identifies those of the plurality of devices which have issued service requests to the shared resource in a first clock cycle as requesting devices. Provided that there are more than one requesting device in the first clock cycle, the present invention selects one of the requesting devices to be serviced by the shared resource in a second clock cycle following the first clock cycle, where the selected device has the highest of the priorities among the requesting devices based on the initial priority order. The present invention also reassigns the priorities among the plurality of devices such that the selected device is assigned the lowest one of the priorities”; col 2, line 64 – col 3, line 4: “the present invention identifies those of the plurality of devices having priorities lower than that of the selected device before the reassignment of the priorities. The present invention then reassigns the priorities among the plurality of devices such that those of the plurality of devices identified above as having priorities lower than that of the selected device are assigned the highest ones of the priorities”.)

As per claim 9, Yang, Herdrich and Blaine further teach:
The method of claim 5, wherein the first set of requestors comprises all of the plurality of requestors. (Yang col 5, limes 52 – 65)

As per claim 10, Yang, Herdrich and Blaine further teach:
The method of claim 5, wherein: the plurality of requestors are ordered from lowest to highest according to one or more criteria; the first set of requestors comprises all of the plurality of requestors except a highest ordered requestor (Yang col 5, limes 52 – 65); and generating priority information for the highest ordered requestor for the next cycle for the resource comprises generating information indicating the highest ordered requestor does not have priority (Blaine [0044]).
As per claim 15, it is the priority selection logic variant of claim 5 and is therefore rejected under the same rationale.
.

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.

35 USC 101 rejection:
Applicant argued on page 10 that the amendment has overcome the existing 35 USC 101 rejection by claiming a “priority selection hardware”.

The examiner disagrees as the specification never explicitly define a priority selection hardware and can be interpreted to be any generic computing component implementing a “priority selection logic”. The steps claimed in the claims are merely series of mental steps that does not inherently require computing hardware to process, i.e., that it may be done by a human using paper and pencil, and claiming a generic computing hardware to carry out the mental step is insufficient to overcome this 35 USC 101 abstract idea rejection.

Claim 1:
Applicant argued on pages 11 – 19 that the combination of Yang and Herdrich does not teach the claimed limitations of claim 1. More specially, applicant argued that Yang discloses “that the priority information for the next cycle is generated by 

The office disagree with the applicant as Yang reference col 2, lines 47 – 58 teaches “The present invention then identifies those of the plurality of devices which have issued service requests to the shared resource in a first clock cycle as requesting devices. Provided that there are more than one requesting device in the first clock cycle, the present invention selects one of the requesting devices to be serviced by the shared resource in a second clock cycle following the first clock cycle, where the selected device has the highest of the priorities among the requesting devices based on the initial priority order. The present invention also reassigns the priorities among the plurality of devices such that the selected device is assigned the lowest one of the priorities”. And col 2, line 64 – col 3, line 4: “the present invention identifies those of the plurality of devices having priorities lower than that of the selected device before the reassignment of the priorities. The present invention then reassigns the priorities among the plurality of devices such that those of the plurality of devices identified above as having priorities lower than that of the selected device are assigned the highest ones of the priorities”. Thus it can be seen that Yang teaches the claimed priority information for 
Furthermore, at col 7, lines 31 – 44 teaches “in one embodiment, after the device to be serviced has been selected, the priorities among the various devices are reordered such that the highest priorities are assigned to those devices having lower priorities than that of the selected device before priority reassignment, while the next highest priorities are assigned to those devices having higher priorities than that of the selected device before priority reassignment. This leaves the lowest priority to the device selected for service. As such, all devices have substantially equal opportunity to gain access to the shared resource. In particular, in this embodiment, those devices with low initial priorities are among the first to be reassigned the top priorities, thus fairness in arbitration is assured”. The examiner notes that the reordered priorities for the next cycle is mapped claimed “relevant priority information for the next cycle based on the priority information for the next cycle for that resource, the relevant priority information for a resource being the priority information that relates to requestors that requested access to the resource in a current cycle and were not granted access to the resource in the current cycle”, as they are based on priority relative to the granted requester and fairness arbitration scheme.


Applicant further argued that Herdrich does not teach the claimed “and combining the relevant priority information for the next cycle for each resource to generate the common priority information for the next cycle”.

The limitation in question is rejected by the combination of Yang and Herdrich as Yang discloses generating priority information of a shared resource for a next cycle, and Herdrich teaches the concept of aggregating performance level (data) of plurality of nodes (resources) to an aggregated form is commonly known and employed in the field of distributed computing, and the combination of Yang and Herdrich teaches the claimed limitation in question. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196